Title: Petition of John McFarlane, with Jefferson’s Order, 13 September 1804
From: McFarlane, John
To: Jefferson, Thomas


               
                  
                     To The President of the United States
                  
               
               The petition of John McFarlane of the County of Alexandria, Humbly Sheweth. That your petitioner was at the last court for this County, convicted on an Indictment preferred against him and others for a riot; & fined Ten dollars and the Costs of prosecution, the whole of which amounts to upwards of Sixty dollars.—and That your petitioner is and has been for some time since confined in the Jail of this County—whear he labours under a complicated disease, in addition to the Miseries incidental to his situation—without the possible means of releving him self, as he is intirely unable to pay the sum for which he is confined.—Under Those circumstances he alone relies on the Clemincy of The President for an elioration of his distressfull situation, confidently believing That it is only necesary to convince the President of the truth of this statement to obtain the remission of his fine and the restoration of his Liberty
               
                  Alexandria Jail 13th Sept. 1804.
                  
                     John Mcfarling
                  
               
               
                  At the request of the petitioner McFarlane I do hereby Certify I am well acquainted with him and am fully satisfied of his intire inability to pay the fine & Costs for which he is confined
               
               
                  Alexandria 15th Sept. 1804.
                  L Summers D Marshal
                  District of Columbia
               
               
                  September 17th 1804
                  We the Undersigned Judges of the Circuit Court of the district of Columbia, do, (on account of the inability of the Petitioner) respectfully recommend to the President of the United States to remit the fine as prayed
               
               
                  
                     W. Kilty
                  
                  
                     W. Cranch.
                  
                  
                     N; Fitzhugh
                  
               
               
                  [Order by TJ:]
                  October 4th. 1804.
                  Let a pardon issue
               
               
                  
                     Th: Jefferson
                  
               
               
                  The President is respectfully refered to the record sent up with the applycation of Geo. McFarland
               
               
                  J. M.
               
            